-Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1652 Page 1 of 27

Mark R. Gaylord (#5073)

Tyler M. Hawkins (#13234)
BALLARD SPAHR LLP

One Utah Center, Suite 800

201 South Main Street

Salt Lake City, Utah 84111-2221
Telephone: (801) 531-3000
Facsimile: (801) 531-3001
gaylord@ballardspahr.com
hawkinst@ballardspahr.com

Attorneys for Defendant, Parker-Migliorini International, LLC

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA EX REL. DEFENDANT'S OBJECTIONS AND
BRANDON BARRICK, RESPONSES TO PLAINTIFF'S
REQUEST FOR DOCUMENTS,

Plaintiff/Relator, INTERROGATORIES, AND

¥. REQUESTS FOR ADMISSION

PARKER-MIGLIORINI INTERNATIONAL,

LLC and JOHN AND JANE DOES 1-10; Case No.: 2:12-cv-00381-DB
Defendants. Honorable Dee Benson

 

 

Defendant, Parker-Migliorini International, LLC, by and through its counsel, hereby
objects and responds to Plaintiff's Request to Defendant (Set One) For: 1) Production of

Documents; 2) Interrogatories; and 3) Requests for Admission (the “Discovery Requests”).

GENERAL OBJECTIONS
L Defendant objects to the Discovery Requests on the grounds that that they purport -

to impose obligations upon Defendant that exceed the obligations imposed by Rules 33, 34 and

DMWEST #16377883 v5
-Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1653 Page 2 of 27

36 of the Federal Rules of Civil Procedure, including the Definitions and Instructions which
exceed the limits of the Federal Rules of Civil Procedure.

2. Defendant objects to the Discovery Requests on the grounds that they seek to
impose an unreasonable definition of the “Relevant Time Period” to include a period of two and
a half years (from September 1, 2011 through March 28, 2014). This case involves a claim that
Plaintiff was terminated in violation of 31 U.S.C. § 3730(h) as a result of an FBI Raid that
occurred on October 10, 2012. The only relevant time period is between the date of the F BI
Raid, October 10, 2012, and the date of Barrick’s termination, November 14, 2012. Defendant
had no knowledge that Barrick was providing information to the FBI or the government prior to
his termination. Any evidence, information, or documents after Barrick’s termination is not
relevant to the parties’ claims or defenses in this case. Defendant has withheld documents on the
basis of this objection.

3. Defendant objects to the Discovery Requests on the grounds that they are
overbroad, unduly burdensome, and seek information that is not relevant to the parties’ claims or
defenses. Defendant has withheld documents on the basis of this objection.

4, Defendant objects to the Discovery Requests on the grounds that they call for the
production of information and documents that are protected by the attorney-client privilege
and/or the work-product doctrine. As specifically noted herein below, the Discovery Requests
seek information and documents relating to steps (or processes) taken by Defendant after the FBI
Raid that were in anticipation of criminal and civil litigation. By their very nature, the Discovery
Requests seek information relating to Defendant’s work-product regarding an on-going

investigation being undertaken by the FBI and U.S. Department of Justice (“DOJ”). To reveal

DMWEST #16377853 v5 2

 
‘Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1654 Page 3 of 27

such information would infringe upon Defendant’s constitutional rights and invade the privileges
afforded by law regarding the attorney-client privilege and work-product doctrine. Defendant
has withheld documents on the basis of this objection.

5. Defendant objects to the Discovery Requests on the grounds that they exceed the
limits agreed to and imposed by the Court pursuant to the Scheduling Order [Dkt. 96]. The
parties agreed and the Court ordered that the parties would be limited, during the first phase of
discovery, to the service of four (4) requests for documents, four (4) interrogatories, and four (4)
requests for admissions. Plaintiff has substantially exceeded these limits with regards to its
requests for documents and interrogatories. Defendant has no obligation to respond to more than
four requests for documents and four interrogatories.

REQUESTS FOR PRODUCTION
General Objection

Defendant objects to the Instructions referenced at pages 4 through 6 to the extent they
seek to impose obligations on Defendant beyond Rule 34 of the Federal Rules of Civil
Procedure.

REQUEST NO. 1:

Please produce all DOCUMENTS or correspondence, email or otherwise, in your
possession regarding the allegations and defenses in this case, including but not limited to the
full PERSONNEL FILE for each employee that Defendant claims in their Motion for Summary
Judgment as being included in the 25% of its U.S. employees affected by the purported 2012

general reduction in workforce.

o>)

DMWEST #16377853 v5

 
‘Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1655 Page 4 of 27

RESPONSE OF DEFENDANT

Defendant objects to Request No. 1 on the grounds that it is overbroad, unduly
burdensome, vague and ambiguous with regards to “allegations and defenses in this case.” It is
unclear whether Plaintiff is seeking all documents regarding Defendant’s denial that it terminated
him in violation of 31 U.S.C. § 3730(h) as alleged or some specific “allegation or defense.”
Defendant further objects to this Request No. | on the grounds that as part of their obligations
under Rule 26(a), the parties are obligated to serve initial disclosures wherein each party
identifies (and/or produces) “all documents” they may “use to support their claims or defenses.”
Request No. | is duplicative of this obligation which Defendant already fulfilled on F ebruary 28,
2017.

Defendant also objects to Request No. 1 to the extent it seeks production of the Personnel
Files of each employee that was effected by the reduction-in-force (“RIF”) implemented by
Defendant in November 2012. An employee’s Personnel File contains private and confidential.
information related solely to that employee, Although Plaintiff has offered to stipulate to the
production of such documents under the Court’s protective order, Defendant objects to the
production of the Personnel Files of each employee because they are not relevant to the parties’
claims or defenses in this case. The qualification and job performance of employees in
comparison of the Plaintiff is not at issue. Defendant’s decisions with regards to the RIF were
premised upon facts and circumstances that extended beyond the performance of an employee
and had to do with the business circumstances in which Defendant found itself in October and

November 2012.

DMWEST 416377853 v5 4

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1656 Page 5 of 27

Defendant objects to Request No. 1 to the extent it seeks to invade the attorney-client
privilege and/or work-product doctrine.

Without waiving the forgoing objections, Defendant incorporates its initial disclosures
produced on February 28, 2012 along with the documents produced to date, the Motion for
Summary Judgment [Dkt. 91], the Declaration of Steven Johnson [Dkt. 91-1], and Declaration of
Darin Parker [Dkt. 91-2], all of which included documents and information relating to its
defenses. Concurrently herewith, Defendant is producing additional documents that are
responsive to Request No. 1.

REQUEST NO. 2:

[i] Please produce all DOCUMENTS regarding or related to the FBI RAID and the
execution of a search warrant on the premises of Defendant by the FBI that occurred on or
around October 10, 2012, including but not limited to: fii] documents which evidence or relate to
the process through which You sought to learn the reasons for the FBI RAID; [iii] documents
which evidence or relate to the process through which You sought to learn the potential sources
of information upon which the FBI relied in obtaining the search warrant or questioning potential
witnesses or targets; [iv] documents which evidence or relate to the process through which You
underwent to confirm or eliminate the possibility that employees or other agents of Defendant
had provided information to the FBI prior to the raid, including a list of all employees with
knowledge of the conduct outlined in Request for Admission No. 1 below; [¥] all documents that
evidence how Defendant leamed that Relator Brandon Barrick provided information to the FBI
or other governmental agents prior to the FBI RAID; [vi] all documents that establish the first

time any person, including any officer or employee of Defendant, posited the possibility that

la

DMWEST #16377853 v5

 

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1657 Page 6 of 27

Brandon Barrick might have provided information to the FBI or other governmental agent; and
[vii] all documents relating in any manner to the process through which Defendant sought to
confirm that Brandon Barrick had supplied information and worked with the government and the
FBI.

RESPONSE OF DEFENDANT

Defendant objects to Request No. 2 on the grounds that it is overly broad, unduly
burdensome, vague, ambiguous and exceeds the limits agreed to and imposed by the Court
pursuant to the Scheduling Order [Dkt. 96]. Request No. 2 actually consists of seven (7)
separate requests for documents, each of which seeks a different set of documents. When
combined with Request No. 1, Plaintiff has exceeded the limit imposed by the Court by four
requests.

Defendant further objects to Request No. 2, in its entirety, on the grounds that it seeks to
imvade the attorney-client privilege and work-product doctrine. At the time of Plaintiff's
termination, as far as Defendant knew it was the target of an investigation by the U.S. DOJ, had
more than $5 million seized by the FBI, received a default notice from its primary lender (Zions
Bank), and had one of its largest suppliers come under investigation for an E-coli scare that
resulted in dozens of containers - that were on the water and in transit - to be held from their final
destinations. A significant number of documents responsive to this Request and other Discovery
Requests include privileged communications between counsel and officers, directors, members,

and employees who were collecting information in anticipation of litigation.

DMWEST #16377853 v5 6

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1658 Page 7 of 27

Defendant objects to Request No. 2[i]' on the grounds it is overly broad and unduly
burdensome and is vague and ambiguous. It requests virtually every document that the FBI
seized as part of its execution of the search warrant. This not only includes every piece of paper
located on the premises on October 10, 2012, but also the nearly five terabytes of electronic data
downloaded from Defendant’s servers and various desktop and laptop computers by the FBI
during the Raid. Such a request is unreasonable, harassing and not proportional to the issues
and/or the parties’ claims or defenses.

Defendant objects to Request No. 2[ii] on the grounds that it falsely implies that
Defendant implemented a “process” through which Defendant “sought to learn the reasons for
the FBI RAID.” Between the date of the FBI Raid (October 10, 2012) and Barrick’s termination,
Defendant did not seek to “learn the reasons for the FBI Raid.” By its very nature, Request No.
2[t1] seeks information relating to the Defendant’s attorney work-product regarding an on-going
investigation being undertaken by the FBI and U.S. DOJ and seeks to invade the attorney-client
privilege and work-product doctrine. Defendant farther objects to Request No. 2{ii] to the extent
it seeks documents during the “Relevant Time Period” unilaterally established by Plaintiff. First,
based on the language of Request No. 2[ii], any document or information dated before October
10, 2012 would not exist because Defendant did not know about the FBI Raid. Second, any
document or information dated after October 12, 2012 is privileged in terms of learning the

reasons for the FB] Raid. Further, the request is objectionable because why the FBI raided

 

' As noted above, Request No. 2 is actually seven separate requests. For the benefit of
responding to Request No. 2, Defendant has identified each request separately.

DMWEST #15377853 v5 7
‘Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1659 Page 8 of 27

Defendant is not relevant to the parties’ claims or defenses. Without waiving its objection to
Request No. 2[ii], Defendant has no documents responsive to Request No. 2[ii]

Defendant objects to Request No. 2[iii] on the grounds that it falsely implies there was a
“process” through which Defendant “sought to learn the potential sources of information upon
which the FBI relied in obtaining the search warrant or questioning potential witnesses or
targets.” Request No. 2[iii] is vague and ambiguous as to the term “process” and seeks
information relating to the Defendant’s work-product regarding an on-going investigation being
undertaken by the FBI and U.S. DOJ. Defendant further objects Request No. 2[iii] on the
grounds that it seeks to invade the attorney-client privilege and work product doctrine.
Defendant further objects to Request No. 2[iii] to the extent it seeks documents during the
“Relevant Time Period” unilaterally established by Plaintiff. First, based on the language of
Request No. 2[iii] any document or information dated before October 10, 2012 would not exist
because Defendant did not know about the FBI Raid. Second, any document or information
dated after October 12, 2012 is privileged in terms of learning the potential sources of
information upon which the FBI relied. At that point, it was immaterial to Defendant upon what
potential sources of information the FBI relied. The FBI had served and conducted its raid of
Defendant’s business at that point. Without waiving the foregoing objections, Defendant has
produced documents responsive to this request as part of its Initial Disclosures, dated February
28, 2012, the Motion for Summary Judgment [Dkt. 91], Declaration of Steve Johnson [Dkt, 91-
1} and Declaration of Darin Parker [Dkt. 91-2]. In addition, concurrent herewith, Defendant is
producing documents relating to Defendant’s efforts to recover documents from the U.S. DOJ

and FBI after the raid and prior to Barrick’s termination.

DMWEST #16377853 v5 8

 

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1660 Page 9 of 27

Defendant objects to Request No. 2[iv] on the grounds that it falsely implies Defendant
had a “process” through which it sought to “confirm or eliminate the possibility that employees
or other agents of Defendant had provided information to the FBI prior to the raid, including a
list of afl employees with knowledge of the conduct outlined in Request for Admission No. 1.”
Defendant further objects to Request No. 2[iv] on the grounds that it is vague and ambiguous.
The second clause of the above quoted language does not follow from the first. It falsely
assumes Defendant undertook such efforts, when it had no reason to do so. Defendant further
objects to Request No. 2{iv] on the grounds that it seeks to invade the attorney-client privilege
and work-product doctrine by asking Defendant to produce documents regarding the “process” it
purportedly undertook. Defendant further objects to Request No. 2[iv] to the extent it seeks
documents during the “Relevant Time Period” unilaterally established by Plaintiff. First, based
on the language of Request No. 2[iii] any document or information dated before October 10,
2012 would not exist because Defendant did not know about the FBI Raid. Second, any
document or information dated after October 12, 2012 is privileged. Without waiving the
foregoing objections, Defendant has no documents responsive to Request No. 2[iv].

Defendant objects to Request No. 2[v] on the grounds that it falsely implies that
Defendant sought to learn that “Relator Brandon Barrick provided information to the FBI or
other governmental agents prior to the FBI RAID.” Defendant has expressly asserted that it did
not know that Barrick had provided any information to the FBI or governmental agent prior to
the FBI Raid. (See Answer to Second Amended Complaint, [Dkt. 90]; Motion for Summary
Judgment (Dkt. 91]; Declarations of Steve Johnson and Darin Parker [Dkts. 91-1 and 91-2.) Nor

did Defendant know that Barrick was the relator prior to his termination on November 14, 2012.

DMWEST #16377883 v5 9

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1661 Page 10 of 27

(Id.) Defendant objects to Request No. 2[v] to the extent it seeks documents during the
“Relevant Time Period” unilaterally established by Plaintiff. Based on the language of Request
No. 2[v] any document or information dated before October 10, 2012 would not exist because
Defendant did not know Barrick was providing information to the FBI or government.
Defendant further objects to Request No. 2[v] on the grounds that it seeks to invade the attorney-
client privilege and work-product doctrine. Defendant further objects to Request No. 2[v] on the
grounds it is not relevant to the parties’ claims or defenses. Barrick admits that he
misappropriated confidential business information of the Defendants and turned it over to the
FBI and the government prior to the FBI Raid. The principal question at issue in this case is
when Defendant learned that Barrick provided information to the FBI or the government.
Without waiving the foregoing objections, on or about October 20, 2013, almost a year after
Barrick’s termination, Defendant learned that Barrick was communicating with the FBI.
Defendant discovered this fact when it uncovered emails stored on a computer used by Barrick
during his employment. The emails, however, only revealed communications with the FBI. The
emails did not reveal what, if any, information Barrick provided to the FBI. The disclosure of
this information shall not be deemed a waiver of the attorney-client privilege or work-product
doctrine. This disclosure is merely to reflect when Defendant discovered Barrick had
misappropriated confidential information and was complicit with the FBI.

Detendant objects to Request No. 2[vi] on the grounds that it is vague and ambiguous
with regards to the term “posited.” The general definition of the term “posited” means “to put
forward for consideration something such as a suggestion, assumption, or fact.” It presumes that

such an event occurred at some time during the unilateral Relevant Time Period established by

DMWEST #16377853 v5 10

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1662 Page 11 of 27

Plaintiff. First, based on the language of Request No. 2[vi] any document or information dated
before October 10, 2012 would not exist because Defendant did not know the FBI or any
government was investigating Defendant’s business or considering a raid. Second, any
document or information dated after October 12, 2012 relating to what it learned regarding the
FBI raid or any government agency is privileged information. Without waiving the foregoing
objections Defendant incorporates its response to Request No. 2[v] above.

Defendant objects to Request No. 2[vii] on the grounds that it falsely implies Defendant
“sought to confirm that Brandon Barrick had supplied information and worked with the
government and the FBI.” The only relevant time period is between October 10, 2012, when the
FBI served the search warrant upon Defendant, and when Barrick was terminated on November
14, 2012. Barrick has admitted he misappropriated, and subsequently provided, confidential
business information belonging to Defendant and worked with the government and the FBI. The
issue is when Defendant learned that Barrick was providing information in furtherance of an
action under section 31 U.S.C. § 3729 or 3730. Defendant further objects to Request No. 2[vii]
to the extent it seeks to invade the attorney-client privilege or work-product doctrine. Defendant
has affirmatively asserted it did not have knowledge Barrick was communicating with the FBI or
any government agency prior to October 11, 2013. Defendant incorporates its response to
Request No.2[v] above as if fully stated herein. Further, without waiving the foregoing
obj ections, Defendant will produce concurrently herewith an email, dated October 20, 2014,
from Amanda Berndt, Assistant U.S. Attomey, to Mark R. Gaylord, counsel for Defendant,
wherein Ms. Berndt notified Defendant that Barrick had filed a gui tam action against it. Ms.

Berndt’s email represents the first time Defendant learned of and/or became aware that an action

DMWEST #16377853 v5 11 -
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1663 Page 12 of 27

had been filed in which Barrick alleged violations of 31 U.S.C. § 3729, Prior to October 20,
2014, Defendant had no knowledge that Barrick, the FBI, U.S. DOJ or any other government
agency or entity was investigating it for alleged violations of the False Claims Act. A copy of
Ms. Berndt’s letter is produced herewith as Bates No. PMI00000927-PMI100000928.

REQUEST NO. 3:

Please produce FINANCIAL INFORMATION for YOU, including any domestic and
international partner, affiliate, or division, in THE RELEVANT TIME PERIOD, as these terms
are defined herein.

RESPONSE OF DEFENDANTS

Defendant objects to Request No. 3 on the grounds that it is overly broad, unduly
burdensome, vague, and ambiguous and exceeds the limits agreed to and imposed by the Court
pursuant to the Scheduling Order [Dkt. 96]. Request No. 3 when combined with Requests 1 and
2 actually has exceeded the limit imposed by the Court by five requests. Request No. 3 is also
overly broad and unduly burdensome in that it not only seeks financial information of Defendant,
but also every “domestic and international partner, affiliate, or division.” The phrase “domestic
and international partner, affiliate, or division” is vague and ambiguous. In addition, the
financial information of every “domestic and international partner, affiliate and division,” is
simply not relevant to the party’s claims and/or defenses. Defendant also objects to the breadth
and scope of the definition of Financial Information. Defendant’s account receivable schedules,
federal and state tax returns, monthly bank statements, profit and loss statements, and statements
of retained earnings is confidential business information that has no bearing on the issues in this |

case. It is equally overly broad and unduly burdensome because it seeks information for a period

DMWE'ST #16377853 V5 {2

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1664 Page 13 of 27

of time (September 1, 2011 through March 28, 2014) that is unreasonable and amounts to
. hundreds of thousands of pages. The only relevant time period is between the date of the FBI
Raid (October 10, 2012) and Barrick’s termination (November 14, 2012).

Without waiving its objections hereto, Defendant affirmatively asserts that it has
provided sufficient information relating to the circumstances that gave rise to the RIF. This
includes Defendant’s initial disclosures, dated February 28, 2017, the Motion for Summary
Judgment [Dkt 91], the Declaration of Steven Johnson [Dkt. 91-1] and Declaration of Darin
Parker [Dkt 91-2]. In addition, concurrent herewith Defendant is producing additional
documents relating to its relationship with Zions Bank and its efforts to avoid having its line of
credit withdrawn due to a claimed default of the loan agreement. Except as expressly stated
herein, Defendant is withholding and not producing any other Financial Information.

REQUEST NO. 4:

Hf you reviewed or relied upon any DOCUMENTS in answering any Interrogatory or
Request for Admission below, please produce any and all such DOCUMENTS.

RESPONSE OF DEFENDANTS

Detendant objects to Request No. 4 on the grounds that it is overly broad, unduly
burdensome, vague, ambiguous and exceeds the limits agreed to and imposed by the Court
pursuant to the Scheduling Order [Dkt. 96]. Request No. 4 when combined with Request Nos. |
through 3 actually has exceeded the limit imposed by the Court by six requests.

Defendant further objects to Request No. 4 on the grounds that it seeks to invade the
attorney-client privilege and work-product doctrine. As noted in response to the Interrogatories

and Requests for Admissions hereinbelow, Plaintiff seeks information that is protected by the

DMWEST #16377853 v5 13

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1665 Page 14 of 27

attorney-client privilege and work-product doctrine. At the time of Plaintiff's termination,
Defendant was the target of an investigation by the U.S. DOJ, had more than $5 million seized
by the FBI, received a default notice from its primary lender (Zions), and had one of its largest
suppliers come under investigation for an E-coli scare that resulted in dozens of containers - that
were in transit - to be held from their final destinations. A significant number of documents
responsive to this Request and other Discovery Requests include privileged communications
with counsel and/or officers, directors, members, and employees who were collecting
information in anticipation of litigation.

Defendant incorporates the objections set forth below with regards to each Interrogatory
and/or Request for Admission as though set forth herein.

INTERROGATORIES
General Objection

Defendant objects to the Instructions referenced at pages 7 through 9 to the extent they
seek to impose obligations on Defendant beyond Rule 33 of the Federal Rules of Civil
Procedure.

INTERROGATORY NO. I:

[i] Focusing on the time period between the FBI RAID and Plaintiff’s TERMINATION,
please describe in detail the process through which YOU sought to learn the reasons for the FBI
action and the sources through which the FBI had obtained their information, including, but not
limited to: [ii] all actions through which YOU attempted to confirm or eliminate the possibility
that employees or agents of Defendant had provided information to the FBI prior to the raid; [iii]

ali facts or information YOU knew or otherwise became aware in regards to the reasons for the

OMWEST #6377853 v5 i4

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1666 Page 15 of 27

FBI RAID; [iv] all facts or information YOU knew or otherwise became aware in regards to the
sources through which the FBI obtained their information; and [v] all facts or information YOU
knew or suspected at the time of TERMINATION in regards to whether any employee or agent
of Defendant had provided information to the FBI or other government agent either prior to or
after the FBI RAID.

RESPONSE OF DEFENDANT

Defendant objects to Interrogatory No. 1 in its entirety on the grounds that it is overly
broad, unduly burdensome, vague and ambiguous and exceeds the limits agreed to and imposed
by the Court pursuant to the Scheduling Order [Dkt. 96]. Interrogatory No. 1 actually consists of
five (5) separate interrogatories, each of which seeks different information. When combined
with Interrogatory Nos. 2, 3” and 4, Plaintiff has exceeded the limit imposed by the Court by
eight interrogatories.

Defendant further objects to Interrogatory No. 1, in its entirety, on the grounds that it
seeks to invade the attorney-client privilege and work-product doctrine. At the time of Plaintiff's
termination, as far as Defendant knew, it was the target of an investigation by the U.S. DOJ, had
more than $5 million seized by the FBI, received a default notice from its primary lender (Zions),
and had one of its largest suppliers come under investigation for an E-coli scare that resulted in
dozens of containers - that were on the water and in transit - to be held from their final

destinations.

 

* As noted below, Interrogatory No. 3 actually combines five separate interrogatories
resulting in a total of twelve interrogatories.

DMVVEST #16377853 v5 15

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1667 Page 16 of 27

Defendant objects to Interrogatory No. 1[i] on the same grounds as set forth above in
response to Request Nos. 2[ii] and [iii], which are incorporated herein. Specifically, Defendant
objects to Interrogatory No. I[i} on the grounds that it falsely implies that Defendant “sought to
learn the reasons for the FBI RAID” and/or “the sources through which the FBI had obtained
their information.” Defendant further objects to Interrogatory No. 1[ij to the extent it seeks
documents during the “Relevant Time Period” unilaterally established by Plaintiff. First, based
on the language of Interrogatory No. 1[i] any mformation dated before October 10, 2012 would
not exist because Defendant did not know about the FBI Raid. Second, any information dated
after October 12, 2012 is privileged with regards to the requested information. Further, the
request is objectionable because why the FBI raided Defendant is not relevant to the parties’
claims or defenses. Without waiving its objection to Interrogatory No. 1 [i], between the date of
the FBI Raid (October 10, 2012) and Barrick’s termination, Defendant did not seek to learn the
reasons for the FBI Raid or to learn the potential sources through which the FBI had obtained
their information.

Defendant objects to Interrogatory No. 1 [ii] on the same grounds as set forth in response
to Request No 2[iv] above. Specifically, Defendant objects to Interrogatory No. 1[ii] on the
grounds that it falsely implies Defendant sought to “confirm or eliminate the possibility that
employees or other agents of Defendant had provided information to the FBI prior to the raid.” It
falsely assumes Defendant undertook such efforts, when it had no reason to do so. Defendant
further objects to Interrogatory No. 1[ii] on the grounds that it seeks to invade the attorney-client
privilege and work-product doctrine. Defendant further objects to Interrogatory No. 1[ii] to the

extent it seeks documents during the “Relevant Time Period” unilaterally established by

OMWEST #16377853 v5 16

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1668 Page 17 of 27

Plaintiff. First, based on the language of Interrogatory No. l{ii] any information dated before
October 10, 2012 would not exist because Defendant did not know about the FBI Raid. Second,
any information dated after October 12, 2012 is privileged information and/or work product,
assuming Defendant sought to confirm whether an employee had provided information to the
FBI. Such information was not relevant. Without waiving the foregoing objections, Defendant
aifirmatively asserts that between the date of the FBI Raid (October 10, 2012) and Barrick’s
termination, it did not seek to confirm or eliminate the possibility that employees or other agents
of Defendant had provided information to the FBI prior to the raid. Once the FBI raided
Defendant’s offices, Defendant was focused on salvaging its business to avoid having to shut
down its business entirely.

Defendant objects to Interrogatory No. 1 [iii] on the grounds that it falsely implies that it
“knew or otherwise became aware of the reasons for the FBI Raid.” Defendant also objects to
Interrogatory No. 1[iii] because it is not limited to the relevant time period — that is the period
between the FBI Raid (October 10, 2012) and Barrick’s termination (November 14, 2012).
Defendant had no knowledge of the FBI Raid until October 10,2012. And, what it “otherwise
became aware of” after the FBI Raid is either privileged or not relevant to the parties’ claims or
defenses. Interrogatory No. 1 [iii] is also objectionable because it seeks to invade the attomney-
client privilege and work-product doctrine, Without waiving any of the foregoing objections,
Defendant did not become aware of the reasons for the FBI Raid before Barrick’s termination on
November 14, 2012. In fact, Defendant never became aware of the reasons for the FBI Raid. At
no time after the FBI Raid did Defendant communicate with the FBI about the reasons for the

raid, and the FBI never offered any reason.

DMWEST #16377853 v5 i?

 
‘Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1669 Page 18 of 27

Defendant objects to Interrogatory No. l[iv] on the grounds that if falsely implies that
Defendant “knew or otherwise became aware in regards to the sources through which the FBI
obtained their information.” First, Interrogatory No. 1fiv] is vague and ambiguous as it relates to
the term “sources” and “information.” What does Plaintiff mean by “sources?” To what
“information” is Plaintiff referring? As of October 10, 2012, the FBI had virtually all of
Defendant’s business records, both physically and electronically. The FBI obtained this
information through the search warrants served on Defendant on October 10,2012. Defendant
further objects to Interrogatory No. 1fiv] on the grounds that it seeks to invade the attorney-client
privilege and work-product doctrine. Defendant further objects to Interrogatory No. 1fiv] to the
extent it seeks documents during the “Relevant Time Period” unilaterally established by
Plaintiff, First, based on the language of Interrogatory No. 1fiv] any information dated before
October 10, 2012 would not exist because Defendant did not know about the FBI Raid. Second,
any information dated after October 12, 2012 is privileged information and/or workeproduct.

Defendant objects to Interrogatory No. 1[v] to the extent that it implies that Defendant
knew or suspected at the time of Barrick’s termination whether an employee or agent had
provided information to the FBI. Defendant further objects to Interrogatory No. 1[v] on the
grounds it is vague and ambiguous with regards to the term “suspected” or “information.” It is
also vague and ambiguous as to time, in that it asks for information both before and after the FBI
Raid. Interrogatory No. 1[v] is objectionable to the extent it seeks documents during the
“Relevant Time Period” unilaterally established by Plaintiff. Based on the language of
Interrogatory No. 1[v] any information dated before October 10, 2012 would not exist because

Defendant did not know about the FBI Raid, hence it had nothing to “suspect.” Further, after the

DMVWEST #16377853 v5 18
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1670 Page 19 of 27

FBI Raid, the FBI had virtually all of Defendant’s business records, both physically and
electronically. The FBI obtained this information through the search warrants served on
Defendant on October 10, 2012. Defendant further objects to Interrogatory No. 1[¥v] on the
grounds that it seeks to invade the attorney-client privilege and work-product doctrine. Without
waiving the foregoing objections, Defendant affirmatively asserts that it neither knew nor
suspected at the time of Barrick’s termination that an employee or agent had provided
information to the FBI. Although it may have been reasonable to assume the FBI obtained
information from an employee of Defendant, Defendant did not suspect an employee or agent
was culpable.

INTERROGATORY NO. 2:

Please describe, in detail, the process through which You identified which employees
would be terminated, hours reduced, or compensation otherwise cut, as part of the “reduction of
force” as alleged in YOUR Motion for Summary Judgment.

RESPONSE OF DEFENDANT

Defendant objects to Interrogatory No. 2 on the grounds it is overly broad, unduly
burdensome, vague and ambiguous and exceeds the limits agreed to and imposed by the Court
pursuant to the Scheduling Order [Dkt. 96]. When combined with Interrogatory Nos. 1, 3° and 4,
Plaintiff has exceeded the limit imposed by the Court by eight interrogatories. Defendant also
objects to Interrogatory No. 2 on the grounds that the term “process” is vague and ambiguous

and invades the attorney-client privilege and work-product doctrine. Without waiving the

 

7 As noted below, Interrogatory No. 3 actually combines five separate interrogatories
resulting in a total of twelve interrogatories.

DMVWVEST #16377853 v5 19

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1671 Page 20 of 27

foregoing, Defendant responds to Interrogatory No. 2 by incorporating by reference its Motion
for Summary Judgment, the Declarations of Steven Johnson and Darin Parker, and the
documents produced by Defendant in its initial disclosures and in response to these Discovery
Requests, which set forth the manner in which Defendant exercised its RIF in November, 2012.

INTERROGATORY NO. 3:

[i] Please describe in detail the process through which You learned that Relator Brandon
Barrick had provided information to the FBI or other government agent about the conduct and
actions of Defendant including, but not limited to: [ii] the first time any person, or any officer,
employee or other agent of Defendant, posited the possibility that Brandon Barrick provided
information to the FBI or other government agent either prior to or after the FBI RAID; [iii] any
and all discussions of this topic of Brandon Barrick providing information to the FBI or other
government agent, or related matters; [iv] the process through which a conclusion was reached
confirming that Brandon Barrick had cooperated with the FBI or other government agent in
regards to the conduct and actions of Defendant, including a description of all document analysis
or forensic testing that confirmed the same. .

[v] Please include in your description the actual dates or time frame that this scenario
(Relator Brandon Barrick’s cooperation) was first suggested as a possibility and the dates
thereafter in which any corroborating evidence was sought and/or obtained.

RESPONSE OF DEFENDANT

Defendant objects to Interrogatory No. 3 in its entirety on the grounds that it is overly
broad, unduly burdensome, vague, ambiguous and exceeds the limits agreed to and imposed by

the Court pursuant to the Scheduling Order [Dkt. 96]. Interrogatory No. 3 actually consists of

DMWEST #16377853 v5 20
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1672 Page 21 of 27

five (5) separate interrogatories, each of which seeks different information. When combined
with Interrogatory Nos. 1, 2, and 4, Plaintiff has exceeded the limit imposed by the Court by
eight interrogatories.

Defendant further objects to Interrogatory No. 3, in its entirety, on the grounds that it
seeks to invade the attorney-client privilege and work-product doctrine. At the time of Plaintiff's
termination, as far as Defendant knew, it was the target of an investigation by the U.S. DOJ, had
more than $5 million seized by the FBI, received a default notice from its primary lender (Zions
Bank), and had one of its largest suppliers come under investigation for an E-coli scare that
resulted in dozens of containers - that were on the water and in transit - to be held from their final
destinations.

Defendant objects to Interrogatory No. 3 on the grounds it is overly broad and unduly
burdensome in that the information sought is included in the Motion for Summary Judgment, the
Declarations of Steven Johnson and Darin Parker, and the documents produced as part of
Defendant’s initial disclosures.

Interrogatory No. 3 is also vague and ambiguous with regards to the term “process” and
“conduct and actions of Defendant.” By its very nature, the Interrogatory seeks information
relating to Defendant’s work-product regarding an on-going investigation being undertaken by
the FBI and U.S. DOJ. Such information is privileged and confidential.

Without waiving the forgoing objections, Defendant responds to the five separate
interrogatories set forth in Interrogatory No. 3 as follows:

[i] With regards to Interrogatory 3[i], Defendant did not learn that Barrick was the

“Relator” until October 20, 2014, over two years after the FBI Raid, which is the day Amanda

DMWEST #36377853 v5 21

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1673 Page 22 of 27

Berndt (Assistant U.S. Attorney) sent a letter to Defendant’s counsel wherein she disclosed that
Barrick had filed a gui fam action. Ms. Berndt’s email and letter represents the first time
Defendant became aware of (a) the qui tam case and (b) Barrick’s participation as the Relator.
(See Ms. Berndt’s letter produced herewith as Bates No. PMI00000927-PM100000928)

With regards to Interrogatory No. 3[ii], Defendant did not learn that Barrick had
communicated with the FBI until October 11, 2013, a year after the FBI Raid. Defendant
discovered while doing a search of the computer used by Barrick during his employment that he
had email communications with Crystal Bowen that predated the FBI Raid. Prior to October 11,
2013, Defendant had no knowledge of these communications or what, if any, documents or
information Barrick had provided to the FBI. To this date, Defendant has no knowledge of what,
if any, documents or information Barrick provided to the FBI. On October 10, 2012, the FBI
seized virtually all of Defendant’s physical and electronic documents and information following
the execution of search warrants upon Defendant’s office premises and off-site storage units. At
that point, whether Barrick had provided documents or information to the FB] was not relevant
to Defendant.

With regards to Interrogatory No. 3[iii], Defendant objects to this interrogatory on the
basis that it falsely assumes Defendant had discussions regarding Mr. Barrick providing
information to the FBI or other government agent, or related matters. The interrogatory is
objectionable because it is not limited to the relevant time period — from October 10, 2012 until
Barrick’s termination. Whether Defendant had discussions thereafter isnot relevant to the
parties’ claims or defenses. Defendant did not have knowledge that Barrick had provided any

information to the FBI prior to his termination. As noted above, Defendant did not learn that

DMWEST #16377853 v5 22

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1674 Page 23 of 27

Barrick may have provided information to the FBI until October 11, 2013 or that he had filed this
qui tam action and was the Relator until October 20, 2014.

With regards to Interrogatory No. 3 [iv] Defendant reincorporates the objections set forth
in response to Interrogatory No. 3[i], [ii], and [iii] above.

With regards to Interrogatory No. 3[v] Defendant objects on the grounds that it falsely
implies certain facts and circumstances that never existed and/or came to be. Defendant further
objects on the grounds set forth in its responses to Interrogatory No. 3[i-iv] and incorporates
those responses herein.

INTERROGATORY NO. 4:

For each Request for Admission below to which YOU provide a response that is anything
other than an unequivocal admission, please state, in detail, the facts and analysis upon which
YOU base YOUR answer.

RESPONSE OF DEFENDANT

Defendant objects to Interrogatory No. 4 on the grounds that it is repetitive. Pursuant to
Rule 36 of the Federal Rules of Civil Procedure, the Defendant is already required to explain its
denial. See Fed.R.Civ.P. 36(a)(4).

REQUEST FOR ADMISSION
REQUEST NO. 1:
Admit that on multiple occasions prior to the FBI RAID, YOU engaged in conduct which

resulted in or caused false statements being made to USDA inspectors.

DMWEST #16377853 v5 23

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1675 Page 24 of 27

RESPONSE OF DEFENDANT

Defendant objects to Request No. 1 on the grounds that it is not relevant to the parties’
claims and defenses. The Court has dismissed Plaintiff's claims for violation of the False Claims
Act. (See Memorandum Decision [Dkt 70].) Hence, whether Defendant made a false statement
to a USDA inspector has no bearing on the outcome of Plaintiff's retaliation claim. Defendant
further objects on the grounds that it is over broad and unduly burdensome and not limited to the
relevant time period.

REQUEST NO. 2:

Admit that subsequent to the FBI RAID and prior to TERMINATION, you were aware
that the FBI was investigating criminal conduct by YOU.

RESPONSE OF DEFENDANT

Defendant objects to Request No. 2 on the grounds that it is not relevant to the parties’
claims and defenses. The Court has dismissed Plaintiffs claims for violation of the False Claims
Act. (See Memorandum Decision [Dkt 70].) Hence, whether the FBI was investigating criminal
activity by Defendant has no bearing on the outcome of Plaintiff's retaliation claim. Defendant
further objects on the grounds that it is overly broad and unduly burdensome and not limited to
the relevant time period — October 10, 2012 through November 14, 2012. Without waiving the
foregoing objections, Defendant denies that it was aware that the FBI was investigating criminal

conduct of Defendant prior to Barrick’s termination.

DMWEST #16377853 v5 24

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1676 Page 25 of 27

REQUEST NO. 3:

Admit that prior to TERMINATION, YOU had uncovered information or other evidence
which led you te hold, at the very least, a strong suspicion that Brandon Barrick had provided
information to the FBI or other government agent.

RESPONSE OF DEFENDANT

Deny. As noted herein, at no time prior to Barrick’s termination had Defendant
uncovered evidence which revealed that Barrick had provided information to the FBI or
government. Defendant did not learn that Barrick had communicated with the FBI until October
11, 2013, over a year after the FBI raid and eleven months after his termination.

REQUEST NO. 4:

Admit that subsequent to the FBI RAID and prior to TERMINATION, the only employee
in YOUR Salt Lake City office that declined YOUR request to participate in an interview by
YOU was Brandon Barrick.

RESPONSE OF DEFENDANT

Deny. In addition to Mr. Barrick, employee Mark Flanders declined to be interviewed
and notified Defendant he would be consulting with his own counsel. Mr. Barrick also informed
Defendant that he would not be interviewed by Defendant’s counsel and that he was meeting

with his own counsel, (See Documents produced concurrently herewith.)

DMWEST #16377853 v5 25

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1677 Page 26 of 27

DATED this 12th day of April, 2017.

{si Mark R. Gaylord

Mark R. Gaylord, Esq.

Tyler M. Hawkins, Esq.

BALLARD SPAHR LLP

Attorneys for Defendant, Parker-Migliorini
International, LLC

DM\WEST #6377853 v5 26

 
Case 2:12-cv-00381-JNP-JCB Document 112-1 Filed 07/03/19 PagelD.1678 Page 27 of 27

CERTIFICATE OF SERVICE

I hereby certify that a true and correct of copy of the foregoing DEFENDANT’S
OBJECTIONS AND RESPONSES TO PLAINTIFF’S REQUEST FOR DOCUMENTS,
INTERROGATORIES, AND REQUESTS FOR ADMISSION was served to the following this
12" day of April, 2017, in the manner set forth below:

[| ] Through the CM/ECF System for the U.S. District Court
[ }] Hand Delivery
[X ] U.S. Mail, postage prepaid

[ X] E-mail: jim@brownbradshaw.com; mark@brownbradshaw.com;
ann@brownbradshaw.com; Robert@thesaltlakelawyers.com;
amanda. berndt@usdoj.gov; sandra.steinvoort@usdoj.gov;
saltlakedocketclerk@ballardspahr.com

James C. Bradshaw, Esq.

Mark R. Moffat, Esq.

Ann Marie Taliaferro, Esq.

BROWN, BRADSHAW & MOFFATT, L.L.P.
10 West Broadway, Suite 210

Salt Lake City, UT 84101

Robert B. Cummings, Esq.
THE SALT LAKE LAWYERS

10 Exchange Place, Suite 622
Salt Lake City, UT 84111

Amanda A. Berndt, Esq.
Sandra L. Steinvoort, Esq.

U.S. ATTORNEY’S OFFICE

185 South State Street, #300
Salt Lake City, UT 84111-1506

/s/ Trista Lawson

DMWEST 416377853 v5 27
